Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-8-2009

USA v. Trevino Rogers
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2008




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Trevino Rogers" (2009). 2009 Decisions. Paper 1217.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1217


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                           NOT PRECEDENTIAL

   UNITED STATES COURT OF APPEALS
        FOR THE THIRD CIRCUIT

                 __________

                 No. 08-2008
                 __________

      UNITED STATES OF AMERICA,

                       v.

      TREVINO E. ROGERS, a/k/a, Trey


           TREVINO E. ROGERS,

                                     Appellant


On Appeal from the United States District Court
     for the Middle District of Pennsylvania
          (D. C. No. 1-06-cr-00438-001)
District Judge: Honorable Christopher C. Conner


   Submitted under Third Circuit LAR 34.1(a)
               on March 3, 2009

Before: BARRY, WEIS and ROTH, Circuit Judges

        (Opinion filed : June 08, 2009 )




                OPINION
ROTH, Circuit Judge:

       Trevino Rogers appeals the District Court’s denial of his motion to suppress

evidence. Rogers argues that the District Court erred when it concluded that Rogers’

initial encounter with police was consensual and that his subsequent arrest was supported

by probable cause. We assume the parties’ familiarity with the facts and the record of

prior proceedings, to which we refer only as necessary to explain our decision. For the

reasons given below, we affirm the District Court’s denial of Rogers’ motion to

suppress.1

       The District Court did not commit clear error in determining that Rogers’ initial

encounter with police was consensual. When a reasonable person would feel free to

terminate the encounter, no seizure has occurred. See United States v. Drayton, 536 U.S.

194, 201 (2002). In making its determination, the court considered all the circumstances

surrounding the encounter. The officer identified himself as a police officer, explained

that he was conducting an “aggressive interdiction patrol,” and asked Rogers routine

questions such as his name and whether he was carrying a weapon. During this

interaction, the officer did not use any force, raise his voice, or brandish a weapon.2 The

   1
    The Court reviews a district court’s denial of a motion to suppress for clear error
with respect to the underlying factual findings; questions of law receive plenary review.
See United States v. Bonner, 363 F.3d 213, 215 (3d Cir. 2004).
   2
     See Drayton, 536 U.S. at 204 (finding no seizure when an officer questioned
passengers on a bus because there was no coercion; “[t]here was no application of force,
no intimidating movement, no overwhelming show of force, no brandishing of weapons,
no blocking of exists, no threat, no command, not even an authoritative tone of voice.”).

                                             2
court found these circumstances did not indicate that the officer used any coercion.

Accordingly, the District Court was not in error when it determined that Rogers’ initial

consent to search was consensual.

       Additionally, the District Court properly determined that subsequent to this

consensual interaction the officer developed probable cause to arrest Rogers. A

warrantless arrest is valid when an officer has probable cause. See Maryland v. Pringle,

540 U.S. 366, 370 (2003). The officer asked if he could search Rogers for weapons;

Rogers consented. During this search, the officer found a hard rocky bulge in Rogers’

jeans pocket consistent with an illegal substance. Rogers pushed the officer’s hand away

immediately and fled upon this discovery. The District Court found that based on these

circumstances, the officer was reasonable in his belief that a crime had been committed;

thus, the officer had probable cause to arrest Rogers. This determination was not in error.

       For the foregoing reasons, we will affirm the District Court’s denial of Rogers’

motion to suppress.




                                             3